Citation Nr: 1717643	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to vocational rehabilitation services under Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to April 1978, and from July 1989 to April 1990. 

As noted in the header the Veteran has been known by several different names.  While on active duty the Veteran was known by a different last name, i.e., M.S.D.  See Veteran's discharges (DD Form 214s).

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2010 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 2015, the Board remanded the claim for additional development.  

In October 2016, the Veteran was afforded a hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2015).


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Veteran stated that she desired to withdraw the issue of entitlement to vocational rehabilitation services under Chapter 31, Title 38, United States Code.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to vocational rehabilitation services under Chapter 31, Title 38, United States Code, by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to vocational rehabilitation services under Chapter 31, Title 38, United States Code.  The Veteran has since indicated that she desires to withdraw her appeal as to this issue.  Specifically, in a statement, received in April 2017, the Veteran stated that she desired to withdraw the issue of entitlement to vocational rehabilitation services under Chapter 31, Title 38, United States Code.  See also Veteran's representative's statement, received in April 2017.  

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above. 
It is dismissed.





ORDER

The issue of entitlement to vocational rehabilitation services under Chapter 31, Title 38, United States Code, is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs